Citation Nr: 0916224	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  03-29 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2002 and December 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claims for an increased 
rating for PTSD, currently rated as 50 percent disabling, and 
for a TDIU rating.

In an August 2007 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims.  
In an August 2008 Order, the Court remanded the claims to the 
Board for readjudication in accordance with a Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA is required to notify the Veteran of what information or 
evidence is necessary to substantiate the claim; what subset 
of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain. 38 U.S.C.A. § 5103 (West 2002); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the Veteran.  The RO provided the 
Veteran with a notice letter in December 2005. That letter 
did not specifically notify the Veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letter also did not notify the Veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
notice.

Next, it appears that the Veteran's PTSD may have worsened 
since the time of the last VA examination.  A February 2009 
private psychological evaluation indicates that the Veteran 
then reported that his symptoms had worsened since he had 
retired.  The evaluation additionally shows that the Veteran 
was hospitalized at VA for treatment of depression in October 
2007.

The most recent VA clinical records of record are dated in 
February 2007.  As the Veteran has continued to receive 
treatment for PTSD since that time, and the records 
associated with such treatment are pertinent to his claim, 
they are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

With respect to the alleged increased severity of his PTSD, 
the Veteran was last afforded a VA psychiatric examination in 
December 2006.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).

Lastly, with regard to the Veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending claim for 
an increased rating.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice 
that complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice 
should advise the Veteran that to 
substantiate his claim for an increased 
rating for PTSD, he must provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increased severity of the disability 
and the effect that worsening has on 
his employment and daily life.  The 
Veteran should also be afforded a copy 
of the applicable criteria needed for 
increased (higher) ratings under the 
applicable Diagnostic Codes for rating 
PTSD.  Also advise the Veteran that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  In addition, provide 
examples of the types of medical and 
lay evidence that the Veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, such as 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.  Obtain and associate with the 
claims file records from the Marion, 
Indiana VA Medical Center dated from 
February 2007 to the present, including 
specifically the records associated 
with his October 2007 hospitalization.

3.  After the additional VA records 
have been associated with the claims 
file, schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The examiner should 
review the claims folder and should 
note that review in the report.  All 
signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should state whether the symptoms and 
resulting disability associated with 
the Veteran's service-connected PTSD 
may be distinguished from his 
nonservice-connected depressive 
disorder.  The examiner should also 
describe the impact of the Veteran's 
service-connected psychiatric disorder 
on his occupational and social 
functioning, and specifically opine as 
to whether the Veteran's PTSD renders 
him unemployable.  The examiner should 
reconcile the opinion regarding the 
current severity of the PTSD and its 
effect on the Veteran's employability 
with the other opinions of record, 
including specifically the January 2006 
and February 2009 opinions from 
Jonathan Mangold, Ph.D., which conclude 
that the Veteran's PTSD renders him 
unemployable.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be explained in 
detail.

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

